Exhibit 10.6








_____________________________________________________________________________












RREEF PROPERTY TRUST, INC.
AMENDED AND RESTATED INDEPENDENT DIRECTORS COMPENSATION PLAN












_____________________________________________________________________________













--------------------------------------------------------------------------------






RREEF PROPERTY TRUST, INC.
AMENDED AND RESTATED INDEPENDENT DIRECTORS COMPENSATION PLAN


ARTICLE 1
PURPOSE


1.1.    PURPOSE. The purpose of the Plan is to attract, retain and compensate
highly-qualified individuals who are not employees of RREEF Property Trust, Inc.
or any of its subsidiaries or affiliates for service as members of the Board by
providing them with competitive compensation. The Plan is a sub-plan of the
RREEF Property Trust, Inc. Second Amended and Restated Incentive Plan (the
“Incentive Plan”).


1.2.    ELIGIBILITY. Independent Directors of the Company who are Eligible
Participants, as defined below, shall automatically be participants in the Plan.


ARTICLE 2
DEFINITIONS


2.1.    DEFINITIONS. Capitalized terms used herein and not otherwise defined
shall have the meanings given such terms in the Incentive Plan. Unless the
context clearly indicates otherwise, the following terms shall have the
following meanings:


“Base Annual Retainer” means the annual retainer (excluding Supplemental Annual
Retainers, Meeting Fees and expenses) payable by the Company to an Independent
Director pursuant to Section 5.1 hereof for service as a director of the
Company, as such amount may be changed from time to time.


“Board” means the Board of Directors of the Company.


“Charter” means the articles of incorporation of the Company, as such articles
of incorporation may be amended from time to time.


“Company” means RREEF Property Trust, Inc.


“Effective Date” of the Plan has the meaning set forth in Section 8.4 of the
Plan.


“Eligible Participant” means any person who is an Independent Director on the
Effective Date or becomes an Independent Director while this Plan is in effect;
except that during any period a director is prohibited from participating in the
Plan by his or her employer or otherwise waives participation in the Plan, such
director shall not be an Eligible Participant.


“Independent Director” means a director of the Company who is not a common law
employee of the Company and who meets the additional requirements set forth for
an “independent director” in the Charter.


“Meeting Fees” has the meaning set forth in Section 5.3 of the Plan.


“Offering” means any offering of any class or series of the Company’s equity
securities.


“Plan” means this RREEF Property Trust, Inc. Amended and Restated Independent
Directors Compensation Plan, as amended from time to time.




- 1 -

--------------------------------------------------------------------------------





“Plan Year(s)” means the approximate twelve-month periods between annual
meetings of the stockholders of the Company, which, for purposes of the Plan,
are the periods for which annual retainers are earned.


“Restricted Stock” means shares of the Company’s Class I Stock granted to an
Independent Director under Article 6 that is subject to certain restrictions and
to risk of forfeiture.
 
“Supplemental Annual Retainer” means the annual retainer (excluding the Base
Annual Retainer, Meeting Fees and expenses) payable by the Company to an
Independent Director pursuant to Section 5.2 hereof for service as the chair of
the Audit Committee of the Board, as such amount may be changed from time to
time.


ARTICLE 3
ADMINISTRATION


3.1.    ADMINISTRATION. The Plan shall be administered by the Board. Subject to
the provisions of the Plan, the Board shall be authorized to interpret the Plan,
to establish, amend and rescind any rules and regulations relating to the Plan,
and to make all other determinations necessary or advisable for the
administration of the Plan. The Board’s interpretation of the Plan, and all
actions taken and determinations made by the Board pursuant to the powers vested
in it hereunder, shall be conclusive and binding upon all parties concerned,
including the Company, its stockholders and persons granted awards under the
Plan. The Board may appoint a plan administrator to carry out the ministerial
functions of the Plan, but the administrator shall have no other authority or
powers of the Board.


3.2.    RELIANCE. In administering the Plan, the Board may rely upon any
information furnished by the Company, its public accountants and other experts.
No individual will have personal liability by reason of anything done or omitted
to be done by the Company or the Board in connection with the Plan. This
limitation of liability shall not be exclusive of any other limitation of
liability to which any such person may be entitled under the Company’s
certificate of incorporation or otherwise.


ARTICLE 4
SOURCE OF SHARES


4.1    SOURCE OF SHARES. The shares of Stock or other equity that may be issued
pursuant to the Plan shall be issued under the Incentive Plan, subject to all of
the terms and conditions of the Incentive Plan. The terms contained in the
Incentive Plan are incorporated into and made a part of this Plan with respect
to shares of Stock or other equity granted pursuant hereto and any such grant
shall be governed by and construed in accordance with the Incentive Plan. In the
event of any actual or alleged conflict between the provisions of the Incentive
Plan and the provisions of this Plan, the provisions of the Incentive Plan shall
be controlling and determinative. This Plan does not constitute a separate
source of Shares for the grant of the Restricted Stock awards described herein.
ARTICLE 5
RETAINERS, MEETING FEES AND EXPENSES


5.1.    BASE ANNUAL RETAINER. Each Eligible Participant shall be paid a Base
Annual Retainer for service as a director during each Plan Year. The amount of
the Base Annual Retainer shall be established from time to time by the Board.
Until changed by the Board, the Base Annual Retainer for a full Plan Year shall
be $50,000. The Base Annual Retainer shall be payable in approximately equal
quarterly


- 2 -

--------------------------------------------------------------------------------





installments in advance, beginning on the date of the annual stockholders
meeting; provided, however, that for the first Plan Year, the first installment
shall begin on the Effective Date and be prorated based on the number of full
months in such quarter after the Effective Date. A pro rata Base Annual Retainer
will be paid to any person who becomes an Eligible Participant on a date other
than the beginning of a Plan Year, based on the number of full months he or she
serves as an Independent Director during the Plan Year. Payment of such prorated
Base Annual Retainer shall begin on the date that the person first becomes an
Eligible Participant, and shall resume on a quarterly basis thereafter.


5.2.    SUPPLEMENTAL ANNUAL RETAINER. The chairperson of the Audit Committee of
the Board shall be paid a Supplemental Annual Retainer for his or her service as
such chairperson during a Plan Year, payable quarterly at the same times as
installments of the Base Annual Retainer. The amount of the Supplemental Annual
Retainer for the chairperson of the Audit Committee shall be established from
time to time by the Board. Until changed by the Board, the Supplemental Annual
Retainer for a full Plan Year for the chairperson of the Audit Committee shall
be $7,500. A pro rata Supplemental Annual Retainer will be paid to any Eligible
Participant who becomes the chairperson of the Audit Committee of the Board on a
date other than the beginning of a Plan Year, based on the number of full months
he or she serves as a chairperson of the Audit Committee of the Board during the
Plan Year. Payment of such pro rated Supplemental Annual Retainer shall begin on
the date that the person first becomes chairperson of the Audit Committee, and
shall resume on a quarterly basis thereafter.


5.3.    MEETING FEES. Each Independent Director shall be paid meeting fees for
attending meetings of the Board or its committees (the “Meeting Fees”). The
amount of the Meeting Fees shall be established from time to time by the Board.
Until changed by the Board, the meeting fee for attending a meeting of the
Board, or a committee thereof, shall be as follows:


Meeting Type
Fee
Board Meeting, In-Person
$
1,000


Committee Meeting, In-Person
1,000


Board Meeting, Telephonic
250


Committee Meeting, Telephonic
250





If an Independent Director attends a meeting of the Board and a meeting of one
or more committee(s) on a single day, he or she shall receive Meeting Fees of a
maximum of $1,250 per day. For purposes of this Section 5.3, casual or
unscheduled conferences among directors shall not constitute an official
meeting. Meeting Fees shall be payable on the date of the applicable meeting to
which they relate.


5.4.    TRAVEL EXPENSE REIMBURSEMENT. All Eligible Participants shall be
reimbursed for reasonable travel expenses in connection with attendance at
meetings of the Board and its committees, or other Company functions at which
the Chief Executive Officer or Chair of the Board requests the Independent
Director to participate. Notwithstanding the foregoing, the Company’s
reimbursement obligations pursuant to this Section 5.4 shall be limited to
expenses incurred during such director’s service as an Independent Director.
Such payments will be made within 30 days after delivery of the Independent
Director’s written requests for payment, accompanied by such evidence of
expenses incurred as the Company may reasonably require, but in no event later
than the last day of the Independent Director’s tax year following the tax year
in which the expense was incurred. The amount reimbursable in any one tax year
shall not affect the amount reimbursable in any other tax year. Independent
Directors’ right to reimbursement pursuant to this Section 5.4 shall not be
subject to liquidation or exchange for another benefit.


- 3 -

--------------------------------------------------------------------------------







ARTICLE 6
EQUITY COMPENSATION


6.1.    INITIAL RESTRICTED STOCK GRANT.


(a)    Subject to share availability under the Incentive Plan and the terms of
this Section 6.1(a), on the first date an Independent Director is initially
elected or appointed to the Board, he or she shall receive an award of 5,000
shares of Restricted Stock. Notwithstanding the foregoing, each Independent
Director elected or appointed to the Board prior to the date that the Company
has issued 12,500,000 Shares in the aggregate from its Offerings (the “Minimum
Issuance Date”) shall receive such initial Restricted Stock grant on the last
business day of the first full calendar quarter immediately following the
Minimum Issuance Date (the “Initial Grant Date”), provided such Independent
Director remains an Independent Director as of the Initial Grant Date. Such
shares of Restricted Stock shall be subject to the terms and restrictions
described below in Section 6.1(b) and shall be in addition to any otherwise
applicable annual grant of Restricted Stock granted to such Independent Director
under Section 6.2.


(b)    Shares of Restricted Stock granted under this Section 6.1 shall be
evidenced by a written Award Certificate and shall be subject to the terms and
conditions described herein and in the Incentive Plan. Unless and until provided
otherwise by the Board, the shares of Restricted Stock granted pursuant to this
Section 6.1 shall vest and become non-forfeitable in three equal annual
installments on each of the first three anniversaries of the Grant Date.
Notwithstanding the foregoing vesting schedules, the shares of Restricted Stock
shall become fully vested on the earlier occurrence of (i) the termination of
the grantee’s service as a director of the Company due to his or her death or
Disability, or (ii) a Change in Control of the Company. If the grantee’s service
as a director of the Company terminates other than as described in clause (i) of
the foregoing sentence, then the grantee shall forfeit all of his or her right,
title and interest in and to any unvested shares of Restricted Stock as of the
date of such termination from the Board and such Restricted Stock shall be
reconveyed to the Company without further consideration or any act or action by
the grantee.


6.2    SUBSEQUENT RESTRICTED STOCK GRANT. Subject to share availability under
the Incentive Plan, the Board may approve, at its discretion, an additional
award of shares of restricted Class A or I Stock upon subsequent re-election of
the Independent Director to the Board, subject to such terms and conditions as
provided by the Board and in the Incentive Plan.


ARTICLE 7
AMENDMENT, MODIFICATION AND TERMINATION


7.1.    AMENDMENT, MODIFICATION AND TERMINATION. The Board may, at any time and
from time to time, amend, modify or terminate the Plan without stockholder
approval; provided, however, that if an amendment to the Plan would, in the
reasonable opinion of the Board, require stockholder approval under applicable
laws, policies or regulations or the applicable listing or other requirements of
a securities exchange on which the Stock is listed or traded, then such
amendment shall be subject to stockholder approval; and provided further, that
the Board may condition any other amendment or modification on the approval of
stockholders of the Company for any reason.


- 4 -

--------------------------------------------------------------------------------







ARTICLE 8
GENERAL PROVISIONS


8.1.    ADJUSTMENTS. The adjustment provisions of the Incentive Plan shall apply
with respect to equity awards granted pursuant to this Plan.


8.2    DURATION OF THE PLAN. The Plan shall remain in effect until terminated by
the Board.


8.3.    EXPENSES OF THE PLAN. The expenses of administering the Plan shall be
borne by the Company.


8.4.    EFFECTIVE DATE. The Plan was originally approved by the Company’s
stockholder on November 28, 2012, and became effective on that date (the
“Effective Date”).


*****


The foregoing is hereby acknowledged as being the RREEF Property Trust, Inc.
Amended and Restated Independent Directors Compensation Plan as adopted by the
Board on May 11, 2017.


RREEF PROPERTY TRUST, INC.




By:    /s/ Vikram Mehra            
Vikram Mehra
Secretary


- 5 -